Citation Nr: 0825478	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  08-02 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel









INTRODUCTION

The appellant is the surviving daughter of the veteran who is 
reported to have had active service from May 1981 to May 1984 
and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the above claim.  


REMAND

In her VA Form 9, dated in January 2008, appellant indicated 
that she wanted a hearing before the Board at her local RO.  
Thereafter, following appellant's failure to report for a 
Board hearing scheduled at THE RO in April of 2008, appellant 
requested in a June 2008 letter that the hearing be 
rescheduled based on the reasons set forth in her 
correspondence.  In July 2008, the Board granted her request.  
38 C.F.R. § 20.702(c)(2) (2007).  Consequently, the Board 
will remand the matter so that appellant can be provided with 
her requested hearing.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with a hearing 
before a member of the Board at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


